Citation Nr: 0908181	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had over 27 years active duty service ending with 
his retirement in April 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2007, a 
statement of the case was issued in June 2007, and a 
substantive appeal was received in July 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied the Veteran's claim on the basis that his 
alleged stressors were not able to be verified.  The RO's 
JSRRC Coordinator found that the stressful events described 
by the Veteran were insufficient to send to JSRRC for 
verification.  However, the Board notes that one of the 
Veteran's stressors was mortar attacks upon the Veteran's 
unit.  He stated that there were mortar attacks the first 
night that he was in Pleiku; and that they continued every 
night for approximately three months.  After three months, 
the mortar attacks were less common; but they still occurred 
on occasion.  

The Veteran's personnel records confirm that the Veteran was 
stationed in Pleiku from May 3, 1967 to January 15, 1968.  He 
was with the 1st ACS.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the Veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  Upon further review of the above, 
the Board finds that the stressors described by the Veteran 
are arguably of sufficient detail in terms of dates and 
locations to allow for an attempt at verification.

In view of the information furnished by the Veteran, it would 
seem that the unit records for the 1st ACS, for the period 
March 1967 to January 1968 would possibly document the 
alleged mortar attacks.  In order to fully assist the 
Veteran, the Board believes further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the Veteran's 
service personnel records to JSRCC for 
the purpose of searching the unit records 
of the 1st ACS to ascertain whether the 
unit underwent mortar attacks at Pleiku 
during the period from March 1967 to 
January 1968.  

2.  If, and only if, it is determined 
that the Veteran was subjected to mortar 
attacks or that any of his other 
stressors are verified, the Veteran 
should be scheduled for a VA PTSD 
examination.  The examiner should be 
informed of the corroborated stressor(s) 
and be asked to determine if the Veteran 
currently suffers from PTSD related to 
such corroborated stressor(s).  The 
claims file must be made available to the 
examiner for review, and any medically 
indicated special tests should be 
accomplished.

3.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issue on appeal. The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




